Title: To John Adams from Enos Hitchcock, 4 August 1797
From: Hitchcock, Enos
To: Adams, John


            Copy
              To the President of the United States
              Sir

Providence August. 4th 1797

The Citizens of the Town of Providence voluntarily assembled to tender their respects to the first Magistrate of the Union on his arrival in this Town beg leave to approach you by their Committee with sentiments of Joy on the present occasion, and with assurances of the sensible pleasure they feel in common with their Fellow Citizens that the suffrages of this great community have met in a Person whose long tried virtues and talents preeminently qualify him to succeed the illustrious Washington.
With the highest satisfaction they have observed in the measures of your administration indubitable proofs of republican firmness and political wisdom which dignify the nation and endear its Government to the People.
We have to add their ardent wishes that your journey may be prosperous, your life a continued blessing to the world, and as happy to yourself, as useful to the nation.
We are very respectfully your most obedient Servants

            Enos Hitchcock
              Benjamin Bourne
              James Brovill Jun.
              Committee
